Broyles, C. J.,
dissenting. Upon the hearing of this claim the director found as a fact that the claimant and a coemployee had “both aggressively engaged in a personal fight,” which resulted in the injuries to the claimant. This finding of fact was authorized by the evidence, and is conclusive upon the superior court and this court. Under the provisions of the workmen’s compensation act, the injury to the claimant was not an accident arising out of his employment, and the judge of the superior court did not err in affirming the judgment of the Department of Industrial Relations denying compensation. See Fulton Bag & Cotton Mills v. Haynie, 43 Ga. App. 579 (supra).